DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 11/12/2020.    
 The present Application was filed 08/03/2018 under the AIA . 
Claim 4 is cancelled. 
Claims 1-3 and 5-26 are pending in the application.
 
Response to Arguments
Applicant's arguments filed on 11/12/2020 in the Amendment/ Remarks, with respect to the rejection of Claims 1-3 and 5-26, have been fully considered but they are not persuasive, as set forth in the present office action.
Rejection of Claims under 35 U.S.C. 112, second paragraph, as being indefinite, for reciting a negative limitation, is withdrawn in view of the amendment to the Claims and Applicant's Remarks as discussed during the interview on October 30, 2020.  
In a telephone interview that was held on October 30, 2020, Applicant’s representatives with the Examiner discussed an 112b rejection as being indefinite for reciting “with no separate clock signal” along with a proposed amendment by incorporating the feature of an embedded clock signal. The Examiner indicated the proposed amendment appears to overcome the 112b rejection..
 The Examiner agrees with Applicant arguments that the applied references by D'ABREU and ENGOKU alone or in combination fail to disclose “an embedded clock signal wherein a rate of the embedded clock signal is configured to be variable”.
However, under new grounds of rejection, Claims 1-3 and 5-26 are rejected under 35 U.S.C. 103 as being unpatentable over by D'ABREU et al. (U.S. Pub. No. 20140219031) in view of Yu et al. (U.S. Pub. No. 20100169704), as set forth in the present office action, below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 5-26 are rejected under 35 U.S.C. 103 as being unpatentable over by D'ABREU et al. (U.S. Pub. No. 20140219031) in view of Yu et al. (U.S. Pub. No. 20100169704).  
Regarding independent Claims 1, 14, and 18, D'ABREU discloses an apparatus and method for a data storage device, comprising:  
a controller; and a semiconductor package comprising a plurality of semiconductor dies; [0018] Referring to FIG. 1, the data storage device 102 includes a first semiconductor device 104 and a second semiconductor device 108. The first semiconductor device 104 includes a memory core 120 (e.g. a NAND flash memory core).   The data storage device 102 further includes a controller 106, and the data storage device 102 is selectively connected to a representative host 130. 
[0044] Components of the apparatus 300 may correspond to components of the device 100 illustrated in FIGS. 1-2. Each of the memory dies 304-310 may correspond to the memory die 104 and may be flash memory core dies.
a serial interface configured to connect the plurality of semiconductor die to the controller, wherein……..using differential data signaling; [0033] The controller 106 includes a memory interface 240. The memory interface 240 may, in a particular embodiment, be serial using a serializer/deserializer (SERDES) interface. The memory interface 240 communicates with the controller interface 214 of the NAND smart bridge 108. For example, the memory interface 240 and the controller interface 214 may each communicate a stream of data symbols 216 via differential signaling, as shown in FIG. 2.
[0033] In some implementations, the core interface 210 and the NAND smart bridge interface 208 also communicate via a differential signaling protocol, such as a serializer/deserializer communication interface (not shown).
Regarding independent Claim 14, additionally recites ”a bridge device, and a parallel interface connected to a plurality of semiconductor die in parallel” D'ABREU discloses [0031] FIG. 2, the memory die 104 further includes a NAND smart bridge interface 208. The NAND smart bridge interface 208 is coupled to a core interface 210 of the second semiconductor device 108 (referred to as a NAND smart bridge device 108 in FIG. 2).
Regarding independent Claim 18, additionally recites “identifying, and routing, D'ABREU discloses [0022] The controller 106 may be a memory controller that includes a processor, a host interface, and an interface to the second semiconductor device 108. The controller 106 may communicate user data 132 to the host 130. In addition, the controller 106 may send control information 140 to the second semiconductor device 108 and may send data 142 to the second semiconductor device 108. Thus, the controller 106 may communicate with the host 130 and with the second semiconductor device 108
[0024] The memory core 120 within the first semiconductor device 104 is responsive to the control signal 150 to store the codeword 152 within the memory 120. For example, the control signal 150 may indicate a write operation to the group of storage elements 122, and the codeword 152 may be stored within the group of storage elements 122.
receiving, [D'ABREU discloses 0025] During a memory read operation, the second semiconductor device 108 may send a read control signal 150 to the memory core 120 at the first semiconductor device 104. In response to sending the read control signal 150, the second semiconductor device 108 may receive a representation of a codeword from the memory core 120.
transmitting to the external controller via the serial interface using the differential data signaling protocol D'ABREU discloses [0059] FIG. 4 depicts the apparatus 300 of FIG. 3 The printed circuit board 362 is coupled to the physical interface 360. For example, the physical interface 360 may include a universal serial bus (USB) physical interface, a secure digital (SD) interface, one or more other physical interfaces to enable communication with a host device, such as with the representative host device 130 FIG. 1, or any combination thereof.

Regarding independent Claims 1, 14, and 18D'ABREU does not explicitly disclose “an embedded clock signal wherein a rate of the embedded clock signal is configured to be variable”. 
Regarding Claims 3, 5, 24-26, D'ABREU does not explicitly disclose “an embedded clock signal”. 
However, in analogous art, Yu discloses an Ethernet System and Related Clock Synchronization Method. [0050] FIG. 8 shows a slave device 80 for an Ethernet system. The clock adjustment unit 830 is coupled to the operation unit 820 and adjusts the output clock according to the phase difference PDD.  After the master device periodically wakes up from the quiet mode to send the idle sequence Idl_Seq for synchronization, the slave device 80 receives the idle sequence Idl_Seq and obtains the clock information embedded in the idle sequence Idl_Seq. The operation unit 820 calculates the phase difference between the clock of the master device and the clock embedded in the data transmitted by the transmitter 840, and further generates the phase difference PDD. When the phase difference PDD is greater than a threshold value Y, the clock adjustment unit 830 immediately adjusts the clock for transmission to correspond to the clock embedded in the idle sequence.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught by Yu in the device of D'ABREU for the purpose of using an embedded clock signal in a communication link, so the master device can send idle sequence Idl_Seq less frequently, avoiding power consumption due to frequent wake-ups as well as achieving synchronization.
  
Regarding Claim 2, “the signaling protocol is one of low-voltage differential signaling (LVDS)” D'ABREU discloses the memory interface 240 and the controller interface 214 may each communicate a stream of data symbols 216 via differential signaling, as shown in FIG. 2.

Regarding Claims 6-8, 15-16, the bridge device including…an error correction technique; D'ABREU discloses [0034] While both the NAND smart bridge 108 and the controller 106 include ECC engines (e.g. ECC engine 228 and ECC engine 244), the ECC engines in the respective devices (i.e. NAND smart bridge 108 and controller 106) may either be a similar type of ECC engine or may be distinct types of ECC engines.  

Regarding Claims 9-11, semiconductor package D'ABREU discloses [0021] In a particular embodiment, the first semiconductor device 104 is a first die and the second semiconductor device 108 is a second die. The first die and the second die may be packaged together in a single package. In this case, the first semiconductor device 104 and the second semiconductor device 108 may be disposed in a single package within the data storage device 102.

Regarding Claims 12, 13, D'ABREU discloses [0059] FIG. 4. For example, the physical interface 360 may include a universal serial bus (USB) physical interface, a secure digital (SD) interface, one or more other physical interfaces to enable communication with a host device, such as with the representative host device 130 FIG. 1, or any combination thereof.
Regarding Claim 17, D'ABREU discloses [0024] The memory core 120 within the first semiconductor device 104 is responsive to the control signal 150 to store the codeword 152 within the memory 120. For example, the control signal 150 may indicate a write operation to the group of storage elements 122, and the codeword 152 may be stored within the group of storage elements 122. 

Regarding Claims 19-23, D'ABREU discloses [0022] The controller 106 may be a memory controller that includes a processor, a host interface, and an interface to the second semiconductor device 108. The controller 106 may communicate user data 132 to the host 130. In addition, the controller 106 may send control information 140 to the second semiconductor device 108 and may send data 142 to the second semiconductor device 108. Thus, the controller 106 may communicate with the host 130 and with the second semiconductor device 108. 
[0025] During a memory read operation, the second semiconductor device 108 may send a read control signal 150 to the memory core 120 at the first semiconductor device 104.Thus, the second semiconductor device 108 (e.g. a NAND smart bridge) may be used to perform both read and write operations with respect to the memory core 120 of the first semiconductor device 104. In addition, the second semiconductor device 108 may communicate with the controller 106, which in turn may communicate with the external host 130.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: February 3, 2021
Final Rejection 20210203
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111